SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

1020
KA 12-02052
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, WHALEN, AND DEJOSEPH, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

TAROY WILLIAMS, DEFENDANT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (JANE I. YOON OF
COUNSEL), FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (ROBERT J. SHOEMAKER OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Monroe County (Alex
R. Renzi, J.), rendered August 29, 2012. The judgment convicted
defendant, upon his plea of guilty, of robbery in the first degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of robbery in the first degree (Penal Law §
160.15 [4]). Contrary to defendant’s contention, his waiver of the
right to appeal is valid (see generally People v Lopez, 6 NY3d 248,
256; People v Weinstock, 129 AD3d 1663, 1663; People v Smith, 122 AD3d
1300, 1301, lv denied 25 NY3d 1172). The “plea colloquy, together
with the written waiver of the right to appeal, adequately apprised
defendant that the right to appeal is separate and distinct from those
rights automatically forfeited upon a plea of guilty” (People v Arney,
120 AD3d 949, 949 [internal quotation marks omitted]; see People v
Buske, 87 AD3d 1354, 1354, lv denied 18 NY3d 882). We reject
defendant’s further contention that the written waiver of appeal is
unenforceable because it contained certain nonwaivable rights. “Any
nonwaivable [rights] purportedly encompassed by the waiver ‘are
excluded from the scope of the waiver [and] the remainder of the
waiver is valid and enforceable’ ” (People v Neal, 56 AD3d 1211, 1211,
lv denied 12 NY3d 761; see People v Henion, 110 AD3d 1349, 1350, lv
denied 22 NY3d 1088; People v Gruber, 108 AD3d 877, 878, lv denied 22
NY3d 956; People v Umber, 2 AD3d 1051, 1052, lv denied 2 NY3d 747).
Defendant’s valid waiver of the right to appeal encompasses his
challenge to Supreme Court’s suppression ruling (see People v Kemp, 94
NY2d 831, 833; People v Braxton, 129 AD3d 1674, 1675; People v Putnam,
                                 -2-                        1020
                                                       KA 12-02052

50 AD3d 1514, 1514, lv denied 10 NY3d 963).




Entered:   October 2, 2015                    Frances E. Cafarell
                                              Clerk of the Court